DETAILED ACTION
Claims 1-20 are presented for examination.
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sarafa et al. (US Pub. 20180241705 A1).

	For claims 1, 14, and 17, Sarafa discloses a computing device comprising: 
	a display, the computing device being configured to present on the display a modular camera interface comprising one or more context-based display elements configured to indicate a context associated with initiating presentation of the modular camera interface (Figs. 1G-1M) [0042, 0086], and 
	to present a context-based content interface following capture of content using the modular camera interface [0042, 0086, 0096-97]; 


	Claim 14 differs from claim 1 only by the additional recitation of the following limitations which is also taught by Sarafa. Sarafa further discloses method comprising: 
storing, in a memory of a computing device [0277, 0332], application data for an application associated with an ephemeral messaging system and interface data for a plurality of interfaces comprising at least a modular camera interface and a plurality of target interfaces (Figs. 8 and 10); 
	All other identical limitations are rejected based on the same rationale as shown above. 

	Claim 17 differs from claim 1 only by the additional recitation of the following limitations which is also taught by Sarafa. Sarafa further discloses a non-transitory computer readable medium comprising instructions that, when executed by one or more processors of a computing device [0277, 0332], cause the computing device to perform operations comprising: 
	storing, in a memory of the computing device [0277, 0332], application data for an application associated with an ephemeral messaging system and interface data for a plurality of interfaces comprising at least a modular camera interface and a plurality of target interfaces (Figs. 8 and 10); 
	All other identical limitations are rejected based on the same rationale as shown above.



	wherein the context for the modular camera interface is automatically initiated upon running of the application is a landing context [0115, 0086].

	For claim 3, Sarafa discloses the presentation of the modular camera interface is initiated from a target interface (Figs. 1G-1M) [0042, 0086]; and 
	wherein the context-based display elements are selected based on the target interface [0042, 0086, 0096-97].

	For claims 4 and 20, Sarafa discloses the target interface is an interface selected from a group of target interfaces comprising: a reply interface, a chat interface, a content collection interface, and a try lens interface (Figs. 1G-1M).

	For claim 5, Sarafa discloses the context-based content interface comprises an annotation interface for modifying the content captured via the modular camera interface using one or more content modifications consisting of lenses, image overlays, or text overlays (message containing image overlaying 116-4) [0109].

	For claim 6, Sarafa discloses the computing device is configured to automatically present the target interface when the content is deleted or saved to memory via the annotation interface [0040, 0199].

	For claim 7, Sarafa discloses the annotation interface further comprises a context element based on the target interface [0040, 0199].

	For claim 8, Sarafa discloses the context element comprises an initiate communication element [0115, 0086]; and 
	wherein the target interface is automatically presented on the display in response to selection of the initiate communication element [0115, 0086].

	For claim 9, Sarafa discloses the computing device is configured to communicate an ephemeral message with an associated deletion trigger via an application associated with an ephemeral messaging system using the initiate communication element [0040, 0199].

	For claim 10, Sarafa discloses the annotation interface comprises an ephemeral message deletion trigger selection element [0040, 0199].

	For claim 12, Sarafa discloses the display is a touchscreen [0276]; and 
	wherein the computing device is further configured to present the target interface when a swipe down input is received at the touchscreen while the modular camera interface is presented [0114].

	For claim 13, Sarafa discloses the modular camera interface comprises a return element (“Back” button, return to previous interface) [0111]; and 


For claims 16 and 19, Sarafa discloses displaying, on the display screen of the computing device, a first target interface comprising an initiate modular camera element (Figs. 1G-1M) [0042, 0086]; 
wherein display of the modular camera interface is initiated in response to a user selection of the initiate modular camera element [0042, 0086, 0096-97].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sarafa et al. (US Pub. 20180241705 A1) in view of Kwon et al.  (US Pub. 20170026574 A1). 
	For claim 11, Sarafa discloses the computing device is further configured to display a set of camera information upon a first instantiation of the modular camera interface from any target interface of the group of target interfaces within an application running on the computing device and associated with an ephemeral messaging system (preview feature from camera function) [0097, 0084-86] .
	But Sarafa doesn’t explicitly teach a set of camera tutorial information.

Since, all are analogous arts addressing messaging function use in a camera equipped mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Sarafa and Kwon to ensure guidance information can be used with the camera to assist the user to better navigate the camera features, thus, improving system functionalities and user friendliness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20200066046 A1 - a method includes rendering an augmented-reality environment on a display associated with a first computing device that is associated with a first user; determining that the first computing device is authorized to access an augmented-reality content item associated with a location within the augmented-reality environment based on social-networking information associated with the first user, wherein the augmented-reality content item is associated with a second user; receiving, by the first computing device, information configured to render the augmented-reality content item at the associated location within the augmented-reality environment; and rendering, on the display associated with the first computing device, the augmented-reality content item within the augmented-reality environment.



Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642